DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                    Claims status
2.	In the Response after Non-Final Action filed on 04/22/2022, claims 1, 10, 11-18, 21, 23, 25-30 have been amended. Claims 31-34 have been newly added. Claims 9, 20, 22 and 24  have been cancelled. Therefore, claims 1-8, 10-19 and 21, 23 and 25-34 are currently pending for the examination.

Response to Amendments
3.	Applicant’s arguments: see Page 9-12, filed on 04/22/2022, with respect to claims 1-8, 10-19 and 21, 23, 25-34 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-8, 10-19 and 21, 23 and 25-30 have been withdrawn. 
Applicant’s representative initiated the interview prior to filing the official Response and discussed proposed amendments related to the allowable subject matter. Agreement was reached that potential amendments for the independent claims overcome the prior art of record, contingent upon an opportunity for the Examiner to formally search and consider applicant’s formal amendments to claim language filed by the applicant in a formal response to the office (Applicant initiated interview summary dated 04/05/2022).
Applicants have amended each of independent claims 1, 11, 16 and 26 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-8, 10-19 and 21, 23 and 25-34  are allowable with examiner’s amendment.

          Examiner’s Amendment
4. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 11, 16 and 26 were authorized by Applicant's representative Robert Paladino during the examiner-initiated interview conducted on 04/27/2022.

5. The application has been amended as follows:	
1.(Currently Amended) A method of wireless communication comprising: 
receiving, by a user equipment (UE), a message including a component carrier (CC) identifier (ID) for a particular Medium Access Control (MAC) control element (MAC-CE); 
receiving, by the UE, a first MAC-CE via a first CC of a plurality of CCs; 
receiving, by the UE, a second MAC-CE via a second CC of the plurality of CCs, wherein the CC ID included in the message corresponds to a CC ID for the second MAC-CE, and wherein the first MAC-CE and the second MAC-CE have [[the]] a same transport block (TB); and 
combining, by the UE based on the CC ID for the second MAC-CE, a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC-CE to generate a combined signal for decoding.

11.(Currently Amended) An apparatus configured for wireless communication, the apparatus comprising: 
at least one processor; and 
a memory coupled to the at least one processor, 
wherein the at least one processor is configured: 194002 Response to Non-Final OA 22 April 2022.docx- 3 -Application No. 16/929,491Docket No.: QLXX.P1343US/1001121395 Reply to Office Action of January 28, 2022
to receive, by a user equipment (UE), a message including a component carrier (CC) identifier (ID) for a particular Medium Access Control (MAC) control element (MAC-CE); 
to receive, by the UE, a first MAC-CE via a first CC of a plurality of CCs; 
to receive, by the UE, a second MAC-CE via a second CC of the plurality of CCs, wherein the CC ID included in the message corresponds to a CC ID for the second MAC-CE, and wherein the first MAC-CE and the second MAC-CE have [[the]] a same transport block (TB); and 
to combine, by the UE based on the CC ID for the second MAC-CE, a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC-CE to generate a combined signal for decoding.

16.(Currently Amended) A method of wireless communication comprising: 
transmitting, by a base station, a message including a component carrier (CC) identifier (ID) for a particular Medium Access Control (MAC) control element (MAC-CE); 
transmitting, by the base station, a first MAC-CE via a first CC of a plurality of CCs; 194002 Response to Non-Final OA 22 April 2022.docx-4-Application No. 16/929,491Docket No.: QLXX.P1343US/1001121395 Reply to Office Action of January 28, 2022
duplicating, by the base station, the first MAC-CE to generate a second MAC-CE, wherein the first MAC-CE and the second MAC-CE have [[the]] a same transport block (TB); and 
transmitting, by the base station, a second MAC-CE via a second CC of the plurality of CCs, wherein the CC ID included in the message corresponds to a CC ID for the second MAC- CE, wherein the CC ID indicates a CC ID of the first CC for the second MAC-CE, and wherein the CC ID is configured to indicate to combine a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC-CE to generate a combined signal for decoding.

26.(Currently Amended) An apparatus configured for wireless communication, the apparatus comprising: 
at least one processor; and 
a memory coupled to the at least one processor, 
wherein the at least one processor is configured: 
to transmit, by a base station, a message including a component carrier (CC) identifier (ID) for a particular Medium Access Control (MAC) control element (MAC- CE); 
to transmit, by the base station, a first MAC-CE via a first CC of a plurality of CCs; 
to duplicate, by the base station, the first MAC-CE to generate a second MAC- CE, wherein the first MAC-CE and the second MAC-CE have [[the]] a same transport block (TB); and 
to transmit, by the base station, a second MAC-CE via a second CC of the plurality of CCs, wherein the CC ID included in the message corresponds to a CC ID for the second MAC-CE, wherein the CC ID indicates a CC ID of the first CC for the second MAC-CE, and wherein the CC ID is configured to indicate to combine a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC-CE to generate a combined signal for decoding.

Allowable Subject Matter
6.	In the Amendment application filed on 04/22/2022, claims 1-8, 10-19 and 21, 23 and 25-34  (renumbered as claims 1-30) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
7.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, by the UE, a second MAC-CE via a second CC of the plurality of CCs, wherein the CC ID included in the message corresponds to a CC ID for the second MAC-CE, and wherein the first MAC-CE and the second MAC-CE have the same transport block (TB); and combining, by the UE based on the CC ID for the second MAC-CE, a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC-CE to generate a combined signal for decoding” and “duplicating, by the base station, the first MAC-CE to generate a second MAC-CE, wherein the first MAC-CE and the second MAC-CE have the same transport block (TB); and transmitting, by the base station, a second MAC-CE via a second CC of the plurality of CCs, wherein the CC ID included in the message corresponds to a CC ID for the second MAC- CE, wherein the CC ID indicates a CC ID of the first CC for the second MAC-CE, and wherein the CC ID is configured to indicate to combine a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC-CE to generate a combined signal for decoding” in combination with other claim limitations as specified in claims 1, 11, 16 and 26.
Note that the first closest prior art, WIRTH et al. (US 2020/0059821 A1), hereinafter “Wirth” teaches: receiving, by a user equipment (UE) (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], configuration signaled using the radio resource control (RRC) protocol), a message (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], downlink control information (DCI) mapped on the downlink control channel) including a component carrier (CC) identifier (ID) (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], data duplication indicator (bit map per physical resource)) for a particular Medium Access Control (MAC) control element (MAC-CE) (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], embedded MAC control element (MAC CE)), wherein the CC ID included in the message corresponds to a CC ID for the second MAC-CE (paragraph [0143], MAC header identifying a certain MAC CE type, for example by means of a logical channel identity or another identifier); and combining, by the UE based on (Figs. 12-13, 18, paragraphs [0143], [0158], based on certain criteria or triggers) the CC ID for the second MAC-CE (Figs. 12-13, 18, paragraphs [0143], [0158], MAC CE embedded within an uplink or a downlink data PDU), a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC- CE (Figs. 12-13, 18, paragraphs [0143], [0158], PDCCH control information sent on both links) to generate a combined signal for decoding (Figs. 12-13, 18, paragraphs [0143], [0158], combining the received data on the two links so as to complete the data packet transmission).
Note that the second closest prior art, KIM et al. (US 2019/0387535 A1), hereinafter “Kim” teaches: and receiving, by the UE (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], downlink data with respect to the primary RLC entity (the first logical channel identifier) and the secondary RLC entity (the second logical channel identifier)), a first MAC-CE via a first CC of a plurality of CCs (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], MAC control information in duplicated as shown in figure); and receiving, by the UE (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], receive downlink data with respect to the primary RLC entity), a second MAC-CE via a second CC of the plurality of CCs (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], MAC control information in duplicated as shown in figure).
Note that the third closest prior art, BAEK et al. (US 2020/0092746 A1), hereinafter “Baek” teaches: a MAC-CE duplication configuration message (Figs. 3-9, paragraphs [0076], [0087], a radio bearer configuration message for packet duplication described in Fig. 3 to Fig. 8 (as indicated by reference numeral 900)) indicating a CC ID for duplicated MAC-CEs (Figs. 3-9, paragraphs [0076], [0087], Logical channel #4 is a primary logical channel and logical channel #5 is a secondary logical channel (as indicated by a DuplicationType field)), and wherein the MAC-CE duplication configuration message comprises a radio resource control (RRC) message (Figs. 3-9, paragraphs [0076], [0087], establishing/defining a mapping relationship between a logical channel and a component carrier)
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Zhu et al. (US 2020/0128567 A1) entitled: "FIRST COMMUNICATION DEVICE, SECOND COMMUNICATION DEVICE, AND METHODS PERFORMED THEREBY FOR HANDLING UPLINK TRANSMISSIONS BASED ON QUALITY OF SERVICE REQUIREMENTS"
• Pelletier (US 2019/0116582 A1) entitled: "STANDALONE L2 PROCESS AND CONTROL ARCHITECTURE IN 5G FLEXING RAT SYSTEMS"
• Moon et al. (US 2018/0084495 A1) entitled: "APPARATUS AND METHOD FOR CONTROLLING UPLINK DATA RETRANSMISSION"
• XIAO et al. (US 2021/0144583 A1) entitled: "BASE STATION, USER EQUIPMENT, AND RELATED METHOD"
• Shi et al. (US 2012/0213089 A1) entitled: "METHOD AND APPARATUS FOR CONFIGURING COMPONENT CARRIERS IN CARRIER AGGREGATION"


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414